Citation Nr: 0434060	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral pes planus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran served on active duty from January 1989 to May 
1990.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant claims that he has bilateral pes planus, which 
is related to his military service.  Specifically, he claims 
that he entered service with pes planus and that it was 
aggravated by service.  He reports that he was told that he 
had flat feet on the commissioning examination in "1988" 
and that he started getting private treatment that year.

Appellant's service medical records do not show any 
complaint, treatment, or finding of pes planus, including the 
October 1987 commission examination.  No complaints of foot 
problems are recorded.

In a statement in support of his claim appellant submitted a 
statement dated in a September 2001 from J.P., D.P.M..  Dr. 
P. stated that he had treated appellant since 1988.  
Appellant had significant flat foot deformity.  He wore 
orthoses with difficulty since 1988.  Some records, all dated 
post-service, have been received.  In view of the theory 
advanced by the appellant, and in view of the otherwise 
negative record, all treatment records should be obtained.  
It does not appear that the private records of pre-service 
treatment have been sought or obtained.

That is, medical records from Dr. P. may contain relevant 
information regarding the level of severity of appellant's 
pes planus prior to enlistment into service, and may address 
the causation or etiology of the condition.  Therefore, they 
must be obtained before a decision can be reached on the 
merits of appellant's claim for service connection.

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

In light of foregoing, this appeal is REMANDED for the 
following:

1.  The RO should contact J. P., D.P.M., 
and request a copy of the veteran's 
clinical records dating from 1988 to 
present.  The appellant's assistance in 
obtaining these records should be 
requested as needed.

After obtaining any necessary 
authorizations, obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

2.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate dates of all 
other VA and nonVA health care providers 
that have treated him for pes planus 
since his separation from military 
service.  The RO should inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non- VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  

3. Thereafter, the veteran should be 
afforded a VA examination to determine 
whether he currently has bilateral pes 
planus and, if so, whether such is at 
least as likely as not to have been 
aggravated by his active military 
service.  The claims folder must be made 
available to the examiner for review 
before the examination and review of such 
should be cited in the examination 
report.  The examiner should be sure to 
cite specific evidence of record in 
expressing his/her opinion as to whether 
the veteran's current pes planus, if any, 
underwent a permanent increase in 
disability during service, other than 
that which was to be expected in 
accordance with the natural progression 
of the disease.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate appellant's claim.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the claim should be returned to the Board, to the 
extent that action is in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




